DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following reasons:

Regarding FIG. 4:  To be more clear, it is suggested to change S120 to read “Precharge a word line based on a row address”, and change S140 to read “Discharge the word line”.  This way it would be clear to the reader that the same word line that was precharged in S120 is being discharged in S140.

     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Regarding [0007]:  Change the second instance of “previous wordline” to “previous row address”.

Regarding [0044]:  Change “is dischared” to “is to be discharged” and “is precharged” to “is to be precharged”.
  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being amtoco[ated by Tanzawa (US 2016/0188210 A1).

Regarding claim 1:  Tanzawa (US 2016/0188210 A1; FIG. 4A) teaches a nonvolatile memory device comprising:
     a memory cell array including a plurality of nonvolatile memory cells (3D ARRAY 134 in FIG. 1); and
     a row decoder (DECODE LOGIC 132 in FIG. 1) connected with the memory cell array through wordlines (see word lines WL in FIG. 1),
     wherein the row decoder is configured to,
     precharge a first wordline corresponding to a first row address from among the
wordlines in response to receiving the first row address together with a first command (406 in FIG. 4A),
and
     maintain a precharge state of the first wordline in response to receiving a
second row address identical to the first row address (same wordline is being addressed) together with a second command following the first command (416 in FIG. 4A).

Regarding claim 2:  Tanzawa teaches the nonvolatile memory device of claim 1, wherein the row decoder is configured to discharge the first wordline and precharge a second wordline corresponding to a third row address from among the wordlines, in response to receiving the third row address different from the first row address together with the second command (414 in FIG. 4A).

Regarding claim 12:  Tanzawa (US 2016/0188210 A1; FIG. 4A) teaches an operating method of a nonvolatile memory device, the method comprising:
receiving, at the nonvolatile memory device, a command and a row address (402; the command of Tanzawa includes an address, which is referred to in 404);
discharging a previous wordline corresponding to a previous row address and
precharging a wordline corresponding to the row address (414), in response to the row address being different from the previous row address; and
maintaining a precharge state of the previous wordline in response to the row address
being identical to the previous row address (416).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2003/0184549 A1; hereinafter “Kim”) in view of Harville (WO 2007/149322 A1), Lue (US 2010/0226195 A1) and Tanzawa (2016/0188210 A1).

     Regarding claim 18:  Kim (2003/0184549 A1; FIG. 7) teaches an electronic device comprising: 
     a central processing unit configured to generate image information (MICROPROCESSOR 702); 
     a graphic processing device configured to generate image data based on the image information received from the central processing unit (GRAPHIC CONTROLLER 703); 
     a frame buffer configured to store the image data received from the graphic processing device (FRAME BUFFER 704); and 
     a display device (DISPLAY 705) configured to display the image data received from the frame buffer.
     Kim does not specifically teach the frame buffer includes a nonvolatile memory device.
     Harville (WO 2007/149322 A1; lines 22-32 of page 10) teaches examples of image frame buffers include non-volatile memory and volatile memory.
     Lue (US 2010/0226195 A1; FIG. 29; [0116]) teaches a nonvolatile memory device, a 3D NAND memory,, the nonvolatile memory device including, a memory cell array (960) including a plurality of nonvolatile memory cells, and a row decoder (961) connected with the memory cell array through wordlines (962).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harville and Lue into the device and/or method of Kim in a manner such that the frame buffer of Kim would comprise a three dimensional nonvolatile memory comprising a 3D NAND, wherein the 3D NAND would include a memory cell array like that of Lue (960) including a plurality of nonvolatile memory cells, and a row decoder like that of Lue (961) connected with the memory cell array through wordlines  like those of Lue (962).  The motivation to do so would have been to use a nonvolatile memory as taught by Harville, specifically a 3D NAND type memory as taught by Lue.  NAND is a typical type of nonvolatile memory known to those of ordinary skill in the art.  
     Kim as modified above does not specifically teach the row decoder is configured to discharge a previous wordline corresponding to a previous row address and precharge a wordline corresponding to a row address, in response to the row address received from the graphic processing device being different from the previous row address previously received from the graphic processing device, and wherein the row decoder is configured to maintain a precharge state of the previous wordline in response to the row address being identical to the previous row address.
     Tanzawa teaches discharging a previous wordline corresponding to a previous row address (413 in FIG. 4A) and pre-charging a wordline (413 in FIG. 4A) corresponding to a row address, in response to the row address received from the graphic processing device being different from the previous row address previously received from the graphic processing device (NO out of 412), and maintaining a precharge state of the previous wordline (416 in FIG. 4A) in response to the row address being identical to the previous row address (YES out of 412).  Furthermore, Tanzawa ([0089]) teaches in one embodiment, the memory device comprises a three dimensional NAND memory device.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tanzawa into the device and/or method of Kim as modified above in a manner such that 3D NAND memory device would be modified, wherein the row decoder would be configured to discharge a previous wordline corresponding to a previous row address and precharge a wordline corresponding to a row address, in response to the row address received from the graphic processing device being different from the previous row address previously received from the graphic processing device, and wherein the row decoder would be configured to maintain a precharge state of the previous wordline in response to the row address being identical to the previous row address.  The motivation to do so would have been to enjoy the advantages disclosed by Tanzawa such as allowing a memory to charge a wordline only once with multiple accesses at different sub-blocks of the same word line ([0018] of Tanzawa), which obviously saves time and power compared with having to charge up the wordlines between each access operation of the multiple accesses (see [0041]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2003/0184549 A1; hereinafter “Kim”) as modified by Harville (WO 2007/149322 A1), Lue (US 2010/0226195 A1) and Tanzawa (2016/0188210 A1), and further in view of Hanzawa (US 2012/0137058 A1).

Regarding claim 20:  Kim as modified above does not specifically teach the electronic device of claim 18, wherein the nonvolatile memory device is implemented with one of a phase-change memory device, a ferroelectric memory device, a magnetic memory device, or a resistive memory device.
     Hanzawa (2012/0137058 A1; [0096]) teaches that NAND memory may be replaced by phase-change memory.
     It would have been obvious to one of ordinary skill in the art to replace the memory cells in the frame buffer with phase change memory cells since phase-change memory is another type of nonvolatile memory that is an alternative to NAND type flash memory as evidence by Hanzawa, and it is known to one of ordinary skill in the art that although a memory array may use a memory cell based on another technology that still the same type of peripheral circuity is used to access the memory array including a row decoder.

Allowable Subject Matter
Claims 3-11, 13-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827